TO: CLERK OF THE
 COURT OF CRIMINAL APPEALS
.OF TEXAS
 P.O. BOX 12308, CAPITOL STATION                                          RECEIVED IN
 AUSTIN, TEXAS 78711                                                COURT OF CRIMINAL APPEALS
DATE:     JANUARY·~;2015                                                    fEB 09 2015
FROM: GEORGE WILLARD MAY
TDCJ-ID#1079659
DALHART UNIT
11950 F.M. 998
DALHART, TX~79022

RE:   REQUEST FOR DISCRETIONARY REVIEW ON 044504-B,NOT BEING A WRIT
      CHALLENGING A CONVICTION

DEAR CLERK:
    I am s en d in g t h i s cop y o-f my 11 . 0 7 11 0 UT- 0 F - T I ME AP P E AL 11 to v e r i f y
 to this Court that this writ never c h a 11 eng e d my conviction ;: it.:~.
 (044504-B)     does not stop my rights to file another 11.07 wtit~df
habeas corpus to chsllenge my conv~ction. The trial court was in
error by recomending that this court deny 044504-C as subsequent.
 I.w~~ ~rititled to be heard through my 11.07 writ of .1habeasccorpus
 044504-C, the first writ challenging my conviction.
    It is my understanding that this cour.t can on its own discretion,
decide to review an improperly denied writ.(044504-C) so I am sending
 044504-B Application and Page one of 044504-B of the Memorandum in
 the hopes that.this proof that 044504-B is not challenging my
.conviction will be looked at and I Pray that~this court will in
 it's own discretion decide toGreview 044504-C as my first writ
challenging my convicton.
    I am only sending the Application as proof. If the complete
 document is needed, I will gladly send it upon request. I would
 also glady s~nd to~this court my 11.07 044504~C upon request. Again
 it is my first writ challenging my conviction an.d should not have
 been denied as subsequent.
    As clerk ,would you please date stamp this packet and present
 i~ to the court fdr their discretionary review.                      Thank you so much
 for your time and consideration in this matter.




                                                 Sincerely,               ~

                                                          ~-L)~
                                                        GEORGE WILLARD MAY
                                                        TDCJ-ID#1079659
,,




                          I~   THE COt:RT OF CRI\11\AL APPEALS OF TEX.-\S

                        APPLICATIO~ FOR A WRIT OF HABE.-\S CORPliS
                      SEEKING RELIEF FRO~l FI:\At FELONY CO~\'ICTIO:\
                     UNDER CODE OF CRI\'11:\AL PROCEDURE. ARTICLE 11.07


     \:\\1 E: _    __.:!.G. !:.E.!:'O...!.l.R.!i!.G.~:.E-.!!!W.=.I..~.LJ.L.nA.uR..IlD_.oM.nA...LV_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     DATE OF BIRTH: _o_Ei_/_o_a_/_1_9_5_2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     PL\CE OF CO\FINE\1ENT: DALHART UNIT, 11950 F. M. 998 DALHART IX.                                      I                 I


                                                      79022
     TOCJ-CID :\l"\lBER: 01079659                                      SID \l"\IBER: - - - - - - - -

     (I)     This application concerns (chcd; i.lllthi.lt apply I:

             0     a conviction                              [j        parole

             0     a sentence                                0         mandatory supervision

             0     time credit                                         out-of'-timc appcal or petition for
                                                                       discrctiona~· re\"iew




     (2)     \\'hat district court entered thc judgment of the com·iction                     ~·ou   want rclief from?
             l Include the coun numhcr and count~·.!


           59TH JUDICIAL DISTRICT COURT, GRAYSON COUNTY, SHERMAN                                                                         TX.

     (3)     What was the case number in the trial ~:ourt'?


                  44504

             What was the name of thc trial jud~c'!


                 HONORABLE JUDGE RAYBURN M. NULL JR.

                                                                                                                                               :   ..   ~   ·:

                                                                                                                                  :~
                                                                                                                                 ·--·-

     Eflix:tiv..::.li.lnuarv 1.2014                                                                                              ·.-- ....




                                                                                                                R~.:,·.   01'14!14
         •,
•
    ''
              (5)     Were you represented by counsel'! If )'es. pro\· ide the attorney's name:


                       YES, MR. THOMAS SHEA AND MR. KERMIT HILL


              (6)     What was the date that the judgment was entered'!


                       APRIL 27TH, 2001


              (7)     For what offense were you convicted and what was the sentence'?


                      AGGRAVATED SEXUAL ASSAULT OF A CHILD-20 YEARS CONFINEMENT

              (8)     If you were sentenced on more than one count of an indictment in the same court at
                      the same time, what counts were you convicted of and what was the sentence in each
                      count?


                      N/A




              (9)     What was the plea you entered? (Check one.)

                            0 guilty-open plea             0 guilty-plea bargain
                            KJ not guilty                  0 nolo ctJntenderelno contest

                      If you entered different pleas to counts in a multi-count indictment, please explain:
                      N/A




              (I 0)   What kind of trial did you ha\'e'!

                            0 no jury                      ag jury for guilt and punishment
                                                           0 jury for guilt, judge for punishment




                                                                                                  Rev. 01/14/14
I   ..




         ( 11)   Did you testify at trial'! If yes. at what phase of the trial did you testify'!


                  YES,    AT PUNISHMENT PHASE OF TRIAL


         (12)    Did you appeal from the judgment of com·iction'?

                                                       0 no


                 If you did appeal, answer the following questions:

                 (A) Whatcourtofappealsdid~·ouappcalto'?              FIFTH SUPREME JUDICIA!                        DIST.

                 (8) What was the case number'?          05-01-01 251-CR

                 (C) Were you represented by counsel on appeal? If yes, provide the attorney's
                      name:
                       YES,    MR.    JASON BUTSCHER


                 (D) What was the decision and the date of the decision'? C0 NF I RME D • MARCH , 2 0 0 2

         ( 13)   Did you file a petition for discretionar)· re,·iew in the c:ourt of Criminal Appeals?

                 0 yes                                 0 no

                 If )'OU did file a petition for discretionary review, answer the following questions:

                 (A) What was the case number?              N/A


                 (B) What was the decision and the date of the decision'!        -~N'-/.!..!A_ _ _ _ __



         (14)    Have you previously filed an application for a writ of habeas corpus under Article
                 I 1.07 of the Texas Code of Criminal Procedure challenging thi.'i conviction'?

                 0 yes                                 KJ no

                 If you answered yes. answer the following questions:

                 (A) What was the Court of Criminal Appeals' writ number?             N/A




                                                                                                   R~.:v.   0 I114/ 14
        (B) What was tht.• decision and the date uf the decision'!      ~N..!../...:...A.:___ _ _ _ __

        ((') Please identif)· the reason that tht.• t.·urrcnt claims wen~ not presented and could
             not han been pn·scntcd on your prnious application.


                  N/A



                  N/A



                  N/A



                  N/A


( 15)   l>o you currt>ntly han" an~ petition or appeal pending in an~· other state or federal
        court'!




        If ~·ou answered yes, please prO\ ide the name of the court and the case number:

                N/A


( 16)   If' you are prest'nting a claim for time cn·dit. ha,·c ~·ou rxhausted ~·our
        administrative remedies b~· presentin~ ,yuur claim to thl" time credit resolution
        system of the Tt>xas Department of Criminai.Justice? (This n•quirt'ment applies to
        any final felon~· con,·ic:tion, includine state .iail felonies)

                          N/A                 0 no

        If you answered ~·es. answer the folio\\ in~ questions:

        (A) What date did    )OU   present the claim'!   _.:..N:.:../...:.A_;___ _ _ _ _ _ _ _ _ __


        (8) Did you receh1c a decision and. if ~·t.·s. n hat was the date of the decision'!


                 N/A


        If ~·ou answered no. plcasl' explain why ~·ou han not submittt.•d your claim:




                                                                                        Re\·. 0 I/ J.fi 1-+
                  N/A


                  N/A


                  N/A


                  N/A


                  N/A

( 17)   Beginning on page 6, state cmrdse(r every legal ground for your claim that you are
        being unlawfully restrained, and then briefly summarize the facts supporting each
        ground. You must present each ground on the form application and a brief
        summary of the facts. lfyour gromubi and briefsummoiJ' of the fact.'t ha••e ntJt been
        pre.'iented on the form applicatimr, the Court will not com;ider your ground!!·.
        If you hne more than four grounds, use pages 14 and 15 of the form, which you
        ma)'· cop~· as many times as needed to give you a separate page for each ground, with
        each ground numbered in sequence. The recitation of the facts supporting each
        ground must be no longer than the two pages provided for the ground in the form.

        You may include with the form a memorandum of law if ~·ou want to present legal
        authorities, but the Court will not consider grounds for relief set out in a
        memorandum of law that were not raised on the form. The citations and argument
        must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
        and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
        are challenging the ''alidi~· of your con,·ictinn, please include a summary of the facts
        pertaining to your offense and trial in your memorandum.




                                                                                      Rev. 0 I /14/14
'   .


                                                         UK;T
         GROU~I>   0:\E:
                         £
        APPLICANT STATES HE IS ELIGIBLE FOR AN "OUT-OF-TIME APPEAL BECAUSE


        OF CONSTITUTIONALLY INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

          ACTS   SUPPORTI~G    GROUND 0:'\E:
        APPLICANT IS NOT CHALLENGING                                                          HE


        IS SHOWING THIS COURT CAUSE FOR BEING ELIGIBLE FOR AN "OUT-OF-


        TlME APPEAL", BECAUSE APPELLATE COUNSEL WAS "CONSTITUTIONALLY


        INEFFECTIVE'' FOR NOT RAISING TO THE APPEALS COURT "ACQUITTAL


        ISSUES" AND "MORE MERITORIOUS ISSUES" THAT ARE OBVIOUSLY


        APPARENT IN THE REVIEW OF THE COURT RECORDS. APPLICANT IS


        CURRENTLY ILLEGALLY CONFINED AND RESTRAINED IN HIS LIBERTY


        AT THE DALHA-~_!__ UNI_!_ __ .~} 1 1 9 5 0 , F . M. 9 9 8 , DALHART TX. 7 9 0 2 2 .


        APPLICANT WILL SHOW THIS COURT EIGHT ISSUES THAT WERE OBVIOUS


        AND HAVE NOT BEEN TAKEN INTO CONSIDERATION BY THE COURT OF


        APPEALS. THESE EIGHT UNRESOLVED ISSUES ARE "ACQUITTAL ISSUES"


        AND "MORE MERITORIOUS ISSUES" THAT SHOULD HVAE BEEN RAISED


        BY APPELLATE COUNSEL. APPLICANT ALSO SHOWS THIS COURT THAT




                                                                                  Re\. 01/14'14
            .,
'   .   '




                 EVEN THOUGH IT HAS BEEN OVER FIVE YEARS SINCE THE DIRECT


                 APPEAL WAS AFFIRMED, APPLICANT HAS NOT HARMED.OR PREJUDICED


                 THE COURT AND THAT HE HAS BEEN DELAYED BY GOOD CAUSE IN HIS

                 PURSUIT OF JUSTICE. APPLICANT WILL SHOW THIS COURT THESE EIGHT


                 ISSUES "NOT PRESENTED BY APPELLATE COUNSEL" IN THE MEMORANDUM


                 OF LAW IN SUPPORT OF THIS WRIT. THESE EIGHT ISSUES THAT WERE


                 "NOT PRESENTED BY APPELLATE COUNSEL'' ARE CONSTITUTIONAL


                 INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL. AGAIN, APPLICANT


                 IS NOT CHALLENGING HIS CONVICTION IN THIS 11.07 HABEAS CORPUS


                 APPLICATION. HE IS ONLY SHOWING THIS COURT THAT HE IS ENTITLED

                 TO AN "OUT-OF-TIME APPEAL" BECAUSE OF CONSTITUTIONALLY

                 INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL. THIS IS A ONE


                 GROUND WRIT FOR AN "OUT-OF-TIME APPEAL". THE LIST OF "ISSUES


                 NOT PRESENTED BY APPELLATE COUNSEL" IS ON PAGE ONE OF THE


                 MEMORANDUM OF LAW ATTACHED TO THIS WRIT.



                                               7



                                                                     R~.!\   . 0 I I 14/14
'   ..


         GROLJ~D   TWO:
                                            N/A




         FACTS   Slii'PORTI~(;   GROliND TWO:
N/A




      R~o:\.   01!1-l'l-1
GROlJNI> THREE:
                                N/A




FACTS SUPPORTING   GROV~O   THREE:




                                     Ill




                                           R~:'. 0 I I 14/14
N/A




  II



       RcY. flJ.'J4.'14
GRN/A




      Rc". 01'14/ 1-i
..


     GROCND:

               N/A




                 1-t
.   '




        N/A




          15



               Rc\. 0111-VI-t
J




        WHEREFORE. APPLICA~T PRAYS THAT THE COtRT GRANT APPLICA~T
           RELIEF TO WHICH HE \1.-\ Y BE ENTITLED 1:\ THIS PROCEEDING.

                                                            VERIFICATIO~


                  This application must be 'en lied llr it will he dismissl·d l(lr non-compliance. For
    \eritication purpo:>es, an applicant is a person tiling the application nn his or her own behalf. :'\
    petitioner is a person tiling the application on be hal r of an applicant. li.)r cx.ampk. an applicam· s
    allomcy. An inmate is a person who is in custody.

                   The inmate applicant must sign either the "Oath B..:forc a ~~1tary Publit:" before a
    nntary pub! il: or the "Inmate. s Declaration .. without a not         --·-··----·---..
      QtpPLICANI~ PRO-SE
        PETITIONER'S I~FORMATI.
1 ..




        APPLICANT PRO-SE
       PETITIO~ER'S I~ FORMA TIO:"i
       APPLICANT
        Petitioner"s printed name: GEORGE WILLARD MAY #01 079659

       Address: DALHART UNIT

                11950 F.M. 998

                DALHART TEXAS          79022

       Tdcphonc: ___:N..:.:/:.....A:..:.__ _ _ _ _ _ _ _ _ _ _ _ _ __

                     N/A
       Fax: - - - - - - - - - - - - - - - - - - - - - - - - - - - -



                                                Signed   on-~-- ________:___[ ___ .....   . ~0 -




                                            --~~-~{.&/__?71~
                                                    Signature of Petitioner
                                                                             flpplicant




                                           18




                                                                                      Rev. Ol/14il4
                                      -7   I! /2.[) c) {V j)_5.   fjt